MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order de*608nying petitioners’ motion to reopen removal proceedings.
We review the BIA’s denial of a motion to reopen for abuse of discretion. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002).
The regulations provide that “a party-may file only one motion to reopen,” and that the motion “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.” See 8 C.F.R. § 1003.2(c)(2). The BIA did not abuse its discretion in denying petitioners’ motion to reopen because it was filed on October 19, 2007, more than 90 days after the November 15, 2005 final administrative decision was rendered. Accordingly, we deny this petition for review in part because the questions raised by this petition are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
We lack jurisdiction to review the BIA’s decision declining to exercise its sua sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Accordingly, we dismiss this petition for review in part for lack of jurisdiction.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provid*608ed by 9th Cir. R. 36-3.